UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-5103


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER EUGENE BLITCHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:07-cr-01019-MBS-1)


Submitted:   April 29, 2010                   Decided:   May 21, 2010


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Stanley Duane Ragsdale, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher     Eugene      Blitchington         pleaded       guilty      to

being   a    felon   in    possession     of     a    firearm     and    received        a

120-month sentence.        Counsel has filed an Anders v. California,

386 U.S. 738 (1967), brief stating that he has discerned no

meritorious issues, but raising the issues of whether the plea

was valid under Fed. R. Crim. P. 11, and whether the district

court erred in applying the Armed Career Criminal Act (ACCA)

enhancement to the sentence.             The Government declined to file a

brief, and Blitchington has filed a pro se supplemental brief.

Finding no reversible error, we affirm.

             Counsel raises the issue of whether the guilty plea

was valid under Rule 11, but ultimately concludes that the court

complied with the requirements of Rule 11 and that the plea was

knowing and voluntary.          Because Blitchington did not move in the

district     court   to    withdraw      his     guilty       plea,   the      Rule     11

proceeding     is    reviewed      for   plain       error,     United      States     v.

Martinez, 277 F.3d 517, 524-26 (4th Cir. 2002).                          A review of

Blitchington’s Rule 11 hearing reveals that the district court

complied with Rule 11’s requirements.                  Blitchington’s plea was

knowingly,     voluntarily,        and   intelligently          made,     with        full

knowledge of the consequences attendant to his guilty plea.                             We

therefore     find    that    no     plain     error      occurred       and     affirm

Blitchington’s conviction.

                                         2
              Counsel next raises the issue of whether, under the

ACCA, Blitchington’s            second       degree       burglary           conviction       should

not    have   counted      as     a       violent       felony      because,         under       South

Carolina      law,    it   is     not       considered         a    violent          offense.       A

defendant is an armed career criminal when he violates 18 U.S.C.

§ 922(g)(1) (2006) and has three prior convictions for violent

felonies      or     serious    drug         offenses.             18       U.S.C.    § 924(e)(1)

(2006); USSG § 4B1.4(a).                  A violent felony is one that “has as

an element the use, attempted use, or threatened use of physical

force against the person of another,” “is burglary, . . . or

otherwise     involves      conduct          that      presents         a    serious       potential

risk     of        physical       injury           to     another.”                   18      U.S.C.

§ 924(e)(2)(B)(i)-(ii) (2006).

              In    reviewing         a    lower      court’s       determination            that   a

defendant is an armed career criminal as defined by the ACCA, we

review factual findings for clear error and legal conclusions de

novo.    United States v. Wardrick, 350 F.3d 446, 451 (4th Cir.

2003) (citing United States v. Brandon, 247 F.3d 186, 188 (4th

Cir. 2001)). To determine whether an offense under state law

falls within the definition of a violent felony, this court uses

a   categorical       approach,           which       “takes     into        account       only   the

definition of the offense and the fact of conviction.”                                        United

States   v.    Pierce,      278       F.3d    282,       286   (4th         Cir.     2002).        The

particular      label      or   categorization             under            state    law    is    not

                                                  3
controlling.       See Taylor v. United States, 495 U.S. 575, 590-91

(1990).       For purposes of the ACCA, “a person has been convicted

of burglary . . . if he is convicted of any crime, regardless of

its    exact    definition       or    label,      having      the   basic     elements      of

unlawful or unprivileged entry into, or remaining in, a building

or structure, with intent to commit a crime.”                                 Id. at 599.

While    a     court    normally       may    look      only    to   the      fact    of    the

conviction      and     the     statutory     definition,        because       some    states

broadly define burglary to include places other than buildings,

the categorical approach may “permit the sentencing court to go

beyond the mere fact of conviction.”                         Id. at 602; Shepard v.

United    States,       544     U.S.   13,    16-17     (2005).          An   offense      will

constitute burglary if the jury was required “to find all the

elements of generic burglary in order to convict the defendant,”

and “the indictment or information and jury instructions show

that    the     defendant       was    charged      only     with    a    burglary      of    a

building,” so “the jury necessarily had to find an entry of a

building to convict.”            Taylor, 495 U.S. at 602.

               Blitchington       does   not       contest     the   facts        surrounding

the    burglary        conviction.           Blitchington       entered       a    building,

Peggy’s Minit Shop, in the nighttime, and he took or carried

away personal goods of the shop in excess of $1000 in value.

This    crime    fits     the    definition        of   a   generic       burglary.        See

Taylor, 495 U.S. at 598-99.              Therefore, the court did not err in

                                               4
counting        the    conviction     toward      the     three      needed       for   ACCA

purposes.

             In 1993, 1995, and 2004, Blitchington was convicted of

failure to stop for a blue light in violation of S.C. Code Ann.

§ 56-6-750.           At sentencing, Blitchington objected to the use of

these convictions to enhance his sentence under the ACCA because

they     were    not     violent     felonies.          The       court    overruled     the

objections.            Since   the   sentencing,        this       court    has    squarely

addressed the issue of whether failure to stop for a blue light

is   a   violent        offense    and    held    “that       a    violation       of   South

Carolina’s blue light statute, S.C. Code Ann. § 56-5-750(A),

does not qualify as a predicate offense for purposes of the

ACCA.”     United States v. Rivers, 595 F.3d 558, 565 (4th Cir.

2010).     Although the district court did not have the benefit of

the court’s decision in Rivers, in light of the new decision,

the district court erred in overruling the objection.                              However,

because Blitchington has three other qualifying convictions, the

error is harmless.

             Blitchington filed a pro se supplemental brief and, in

addition to the issues counsel addressed in the Anders brief,

raised     the    following        issues:     the     2004       assault    and    battery

conviction was also non-violent and should not have been used

for ACCA purposes, the district court treated the Sentencing

Guidelines       as     mandatory,       he   should    have       received    a    greater

                                              5
reduction       for     substantial        assistance,        his    attorney        did    not

provide effective assistance at sentencing, there was a sentence

disparity       between       the    sentence      he     received        for    a    firearm

conviction versus the sentences others have received for firearm

offenses,        he     received      ineffective         assistance       by        appellate

counsel, and the Government and Alcohol, Tobacco, and Firearms

(ATF) agents coerced witnesses to testify.                            We have reviewed

these issues and conclude that they are without merit.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore         affirm      Blitchington’s         conviction       and       sentence.

This     court        requires      that    counsel       inform      Blitchington,         in

writing,    of        the   right   to     petition     the   Supreme      Court       of   the

United States for further review.                  If Blitchington requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                         Counsel’s motion must

state that a copy thereof was served on Blitchington.

            We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented        in    the       materials

before    the     court      and    argument      would    not      aid   the    decisional

process.

                                                                                      AFFIRMED



                                              6